Case 17-37106        Doc 79     Filed 03/11/19     Entered 03/11/19 15:41:16          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 37106
         Joe H Nathaniel

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/15/2017.

         2) The plan was confirmed on 06/25/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/25/2018, 06/25/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/08/2018.

         5) The case was Dismissed on 10/22/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-37106             Doc 79         Filed 03/11/19    Entered 03/11/19 15:41:16                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $13,370.00
           Less amount refunded to debtor                              $2,050.42

 NET RECEIPTS:                                                                                           $11,319.58


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,871.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $509.20
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,380.96

 Attorney fees paid and disclosed by debtor:                         $500.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Acura Financial Services                Unsecured           0.00      5,947.97         5,947.97           0.00        0.00
 Ally Financial                          Unsecured           0.00      9,859.35         9,859.35           0.00        0.00
 Ally Financial                          Secured       14,612.00       4,492.52         4,992.52        300.00    1,016.96
 American Honda Finance Corporation      Unsecured      6,000.00            NA               NA            0.00        0.00
 Cap One Auto                            Unsecured      1,987.00            NA               NA            0.00        0.00
 City of Chicago                         Unsecured      1,700.00            NA               NA            0.00        0.00
 City Of Chicago                         Unsecured           0.00           NA               NA            0.00        0.00
 City Of Chicago                         Unsecured           0.00           NA               NA            0.00        0.00
 City Of Chicago                         Unsecured           0.00           NA               NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured           0.00          0.00             0.00           0.00        0.00
 City of Chicago Department of Revenue   Secured           500.00    10,924.59        10,924.59         903.92         0.00
 City of Chicago Department of Water     Secured             0.00      2,350.51         2,350.51        194.50         0.00
 Department Of Education                 Unsecured    193,912.00    208,485.29       208,485.29            0.00        0.00
 EIN Capital                             Unsecured      4,600.00            NA               NA            0.00        0.00
 Exeter Finance Corporation              Unsecured     20,288.00       8,434.83         8,434.83           0.00        0.00
 Ford Motor Credit Corporation           Secured        3,608.00       3,377.15         3,377.15        935.12       62.36
 Illiana Financial Credit Union          Unsecured      4,276.00       4,256.55         4,256.55           0.00        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00        209.70           209.70           0.00        0.00
 Illinois Dept of Revenue 0414           Priority       1,200.00       1,167.58         1,167.58           0.00        0.00
 Internal Revenue Service                Priority          600.00          0.00           586.85        487.91         0.00
 Internal Revenue Service                Unsecured           0.00          0.00            76.84           0.00        0.00
 Knight Capital Funding II LLC           Unsecured      9,000.00       7,091.52         7,091.52           0.00        0.00
 Lion Loans                              Unsecured      1,000.00       1,074.45         1,074.45           0.00        0.00
 MB Financial                            Unsecured     27,166.00            NA               NA            0.00        0.00
 Mechanics Bank                          Secured       15,782.00     14,403.87        14,403.87       1,606.59      314.44
 Nicor Gas                               Unsecured           0.00      2,591.13         2,591.13           0.00        0.00
 OneMain Financial                       Secured        5,464.00       4,670.55         4,670.55      1,030.81       86.01
 Portfolio Recovery Associates           Unsecured      2,486.00       2,091.34         2,091.34           0.00        0.00
 Protect America                         Unsecured      1,600.00            NA               NA            0.00        0.00
 QUICK BRIDGE FUNDING L                  Unsecured     12,153.00            NA               NA            0.00        0.00
 Resurgent Capital Services              Unsecured      4,000.00       4,045.49         4,045.49           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-37106         Doc 79   Filed 03/11/19    Entered 03/11/19 15:41:16                 Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim         Claim        Principal       Int.
 Name                              Class   Scheduled        Asserted      Allowed         Paid          Paid
 Resurgent Capital Services    Unsecured           0.00        1,464.83      1,464.83           0.00        0.00
 SYNCB/LUMBER LIQUIDATO        Unsecured      1,132.00              NA            NA            0.00        0.00
 SYNCB/LUMLIQ                  Unsecured      1,132.00              NA            NA            0.00        0.00
 TBF FINANCIAL LLC             Unsecured      3,400.00         4,129.97      4,129.97           0.00        0.00
 TD Retail Card Services       Unsecured      1,393.00         1,484.77      1,484.77           0.00        0.00
 TDRC/YARDCAR                  Unsecured      1,356.00              NA            NA            0.00        0.00
 USAA Savings BANK             Secured           248.00            0.00        233.00           0.00        0.00
 WEBBANK/FINGERHUT             Unsecured      1,431.00              NA            NA            0.00        0.00
 Webbank-Fingerhut             Unsecured      1,431.00              NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                 $0.00                 $0.00
       Mortgage Arrearage                                  $0.00                 $0.00                 $0.00
       Debt Secured by Vehicle                        $38,368.68             $4,776.44             $1,479.77
       All Other Secured                               $2,583.51               $194.50                 $0.00
 TOTAL SECURED:                                       $40,952.19             $4,970.94             $1,479.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00                  $0.00
        Domestic Support Ongoing                              $0.00              $0.00                  $0.00
        All Other Priority                                $1,754.43            $487.91                  $0.00
 TOTAL PRIORITY:                                          $1,754.43            $487.91                  $0.00

 GENERAL UNSECURED PAYMENTS:                         $261,244.03                   $0.00                $0.00


 Disbursements:

         Expenses of Administration                            $4,380.96
         Disbursements to Creditors                            $6,938.62

 TOTAL DISBURSEMENTS :                                                                        $11,319.58




UST Form 101-13-FR-S (9/1/2009)
Case 17-37106        Doc 79      Filed 03/11/19     Entered 03/11/19 15:41:16            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
